DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
Claims 3-32 are currently pending.

Drawings
	The drawings received May 25, 2021 are acceptable.

Terminal Disclaimer
The terminal disclaimers filed on July 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 15959715, 15959735, 15959762, 15959762, 15959802, 15965598, 15965603, 16276361, 16276368, 16385360, 16385383, 16825807, 16859182, 16898161, 16898197, 17079070, 17084014, 17084023 [to issue as patent 11,028,412 June 8, 2021], 17220692, 17220693, 17326791, and 17326865 and US Patents 10000772, 10113167, 10227611, 10301651, 10308961, 10337629, 10351878, 10358658, 10358659, 10400253, 10407697, 10415061, 10421980, 10428352, 10443076, 10487341, 10513712, 10519467, 10526619, 10533190, 10550407, 10563227, 10570419, 10577631, 10597680, 10612045, 10626419, 10640791, 10669560, 10676759, 10752920, 10774344, 10793878, 10900054, 10982230, 10982231, 10988782, 11001863, 11008589, and 11008590 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

US Applications 17348596, 17348619, 17481052, 17481063, 17481085, 17514883, 17514893, 17514908, 17514919, 17514929, 17514936, 17514940, and 17559860 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Siksnys (US 9,637,739 B2, priority to March 20, 2012).  Siksnys teaches assembling a Cas9-crRNAcomplex (i.e. Type II Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR-associated (Cas) (CRISPR-Cas) system) by combining a Streptococcus thermophilus Cas9 protein with a CRISPR RNA transcript (i.e. targeter -RNA that hybridizes with the target sequence), and a tracrRNA (i.e. an activator-RNA that hybridizes with the targeter-RNA to form a double-stranded RNA duplex of a protein-binding segment) to form a composition comprising a protein-RNA complex (Column 20, lines 48-58).  Siksnys teaches that the crRNA (i.e. targeter –RNA) has 3' and 5' regions (i.e. two segments), wherein the 5’ region (i.e. DNA-targeting segment, Fig 8A) comprises “at least 20 nucleotides of the spacer sequence” and the 3’ region (i.e. duplex-forming segment) comprises “at least 22 nt of the repeat present in a microbe containing the CRISPR locus” (Column 3, lines 14-19).   Siksnys further teaches that the 3’ segment of the crRNA hybridizes to the tracrRNA (i.e. the activator –RNA) (Fig 21A).  Siksnys teaches that the first segment of the crRNA can be engineered to target a desirable DNA target (Column 23, lines 42-46), such as the protospacer1 sequence of the pSP1 plasmid (Column 23, lines 42-46 and Fig 18).  Siksnys teaches the Cas9-crRNA complex contacts the target DNA molecule with the Cas9-crRNA complex in vitro (Column 21, lines 36-54)  

Deltcheva (Deltcheva et al. (2011) Nature, 4 71:602 -607 and supplementary data, published online March 30, 2011) is a relevant prior art.  Deltcheva teaches that fully processed “mature” crRNA is 39-42 nucleotides (Figure 1a) and 22 nt on the 3’ end are derived from the repeat sequence (Figure 1b).  The combined disclosures from Siksnys and Deltcheva indicate that the prior art recognized the crRNA, the dsRNA duplex formation between crRNA and tracrRNA, and further recognized the criticality of the tracrRNA to the maturation of the crRNA and to the assembly of the Cas9-crRNA cleavage complex.
Siksnys did not sufficiently describe or recognize the presence of the tracrRNA molecule in the Cas9-crRNADNA cleavage complex itself.  This is supported by Siksnys' characterization of the DNA cleavage complex as a "Cas9-crRNA complex" (see Figure 15), which refers only to two components, and the characterization of a "ternary complex" (see description of Figure 14), which refers to the Cas9-crRNA in a complex with the target dsDNA (see Figure 14), for example.  Siksnys also did not recognize the minimal length of the repeat region needed for Cas9-crRNA complex formation.  This is supported by Siksnys’s teaching that the 3’ region (i.e. duplex-forming segment) needed to be “at least 22 nt of the repeat present in a microbe containing the CRISPR locus” (i.e. wild-type length) (Column 3, lines 14-19).   Because Siksnys and the prior art as a whole did not sufficiently describe or recognize the presence of the tracrRNA molecule in the Cas9-crRNA DNA cleavage complex, one of ordinary skill in the art would not have had sufficient motivation to limit the size of the 3’ end of the “targeter-RNA”, which hybridizes to "an activator-RNA" to form a DNA-targeting RNA as required by the instant claims.



While CRISPR in prokaryotes and targeter -RNAs (i.e. crRNAs) are naturally occurring, the instant claims require that the duplex-forming segment of the targeter-RNA is heterologous (i.e. from a different organism) to the DNA-targeting segment.  The naturally occurring crRNA are composed of two segments that are from the same organism.  Therefore, this structure refers to a markedly different characteristic as compared to its naturally occurring counterpart.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3-32 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636